 

Case 2:19-cv-03152-MKB-RER Document1 Filed 05/28/19 Pagelof4PagelD#1 _

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

SHULAMITH SCHOOL FOR GIRLS, CV ( )
Plaintiff,
COMPLAINT
against

MARYELLEN ELIA, COMMISSIONER OF
EDUCATION, and THE STATE OF NEW
YORK,

Defendants.

 

 

Shulamith School for Girls (“Shulamith”) hereby complains of defendants, MaryEllen
Elia, the New York State Commissioner of Education, and the State of New York, as follows:

1. Shulamith School for Girls (“Shulamith”) is a Jewish religious day school
(yeshiva) located at 305 Cedarhurst Avenue, Cedarhurst, New York 11516.

2. The Commissioner of Education MaryEllen Elia, and the New York State of
Education Department are located at 89 Washington Avenue, Room 111, Albany, New York
12234.

3. The State of New York is located c/o the Attorney General of the State of New
York, 28 Liberty Street, 15" Floor, New York, New York 10005.

4. This court has jurisdiction over this action in that it involves the interpretation and
application of the First Amendment to the United States Constitution.

5, Venue is proper in the Eastern District of New York where Plaintiff is located.

6.  In2017 and 2018, Nana and Nikolay Jinjihashvili applied to Shulamith for a

religious exemption to the New York State vaccination requirements contained in New York
Case 2:19-cv-03152-MKB-RER Document 1 Filed 05/28/19 Page 2 of 4 PagelD #: 2

Public Health Law §2164, New York Education Law §914, and Department of Health
Regulation 10 NYCRR §66-1.3.

7. The Jinjihashvilis explicitly asserted that their objections to vaccinations were
made under Jewish law.

8. Shulamith denied the Jinjihashvili request for a religious exemption for, among
other reasons, Shulamith’s religious belief that it is a Torah commandment, supported by the
Jewish law (halacha), as interpreted by the leading poskim (interpreters of Jewish law) that all
children attending a Jewish day school must be vaccinated against communicable diseases such
as measles.

9, Additionally, Shulamith advised the Jinjihashvilis that there is no basis in Jewish
law or tradition for prohibiting or even discouraging vaccinations.

10. Shulamith denied the request for an exemption and, in accordance with Jewish
and New York law, denied the Jinjihashvili children admission to Shulamith in November 2018.

11. The Jinjihashvilis appealed the denial of their request for a religious exemption to
the Commissioner of Education of the State of New York.

12. Additionally, the Jinjihashvilis sought a stay of the denial so that their children
could attend classes at Shulamith.

13. By Order dated January 15, 2019, the Commissioner granted the Jinjihashvili
request for a stay and directed Shulamith to admit the Jinjihashvili children to classes.

14, By letter dated May 23, 2019, the Appeals Coordinator at the Office of Counsel of
the Department Education wrote to Shulamith’s attorney that the Commissioner’s January 15,
2019 order extended to after-school and evening activities if they could be attended by

vaccinated children.
Case 2:19-cv-03152-MKB-RER Document1 Filed 05/28/19 Page 3 of 4 PagelD #: 3

15. The January 15, 2019 order of the Commissioner as well as the May 23, 2019
letter from the Appeals Coordinator violate the First Amendment (the Free Establishment of
Religion Clause) of the United States Constitution.

16. Under the First Amendment and the Church Abstention Doctrine established
thereunder, the Commissioner is and was precluded from entertaining the Jinjihashvili appeal,
and both the January 15, 2019 Stay Order and May 23, 2019 letter violate the United States
Constitution and are illegal, void and unenforceable.

FIRST CLAIM FOR RELIEF

17, Plaintiff Shulamith repeats and realleges the allegations set forth in paragraphs 1
through 16 above.

18. By reason of the foregoing, Shulamith is entitled to a judgment declaring that the
actions of the Commissioner in entertaining the appeal and in issuing the January 15, 2019 order
are violative of the First Amendment to the Constitution and, therefore, are illegal and void ab
initio.

19.  Anactual, present and justiciable controversy exists, and its determination will
terminate the dispute.

SECOND CLAIM FOR RELIEF

20. Plaintiff Shulamith repeats and realleges the allegations set forth in paragraph 1
through 19 above.

21. By reason of the foregoing, Shulamith is entitled to preliminary and permanent
injunctive relief (a) prohibiting the Commissioner from entertaining the Jinjihashvili appeal and

(b) vacating or directing the Commissioner to vacate the January 15, 2019 order.
Case 2:19-cv-03152-MKB-RER Document1 Filed 05/28/19 Page 4 of 4 PagelD #: 4

22. Shulamith has not previously sought from this or any other court the relief
requested herein.

WHEREFORE, Shulamith School for Girls respectfully requests that this Court enter an
order (a) declaring that the consideration and/or determination by the Commissioner of
Education of the State of New York of the Jinjihashvili appeal violates the First Amendment to
the United States Constitution and the Church Abstention Doctrine, (b) directing the
Commissioner to vacate the order of January 15, 2019, and to dismiss the petition and appeal of
the Jinjihashvilis, (c) pending the resolution of this action, preliminarily enjoining the
Commissioner from taking any action against Shulamith or in any manner attempting to enforce
the Commissioner’s January 15, 2019 order or taking any other action in the appeal by the
Jinjihashvilis other than dismissing the appeal or denying the appeal under the First Amendment,
the Church Abstention doctrine, or otherwise, and (d) granting to Shulamith its costs and such
further relief as is just.

Dated: New York, New York
May 28, 2019

PUTNEY, TWOMBLY, HALL & HIRSON LLP
Attorneys for Shulamith School for Girls

-_ 4 } )
L
By AS wll
hilip H. Kalban (PK7271)
521 Fifth Avenue, 10" Floor

New York, New York 10175
pkalban@putneylaw.com

 
